           Case 1:20-cv-02580-VSB Document 22 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      5/12/2020
MARY NAMORATO,                                            :
                                                          :
                                        Plaintiffs,       :
                                                          :          20-CV-2580 (VSB)
                      -against-                           :
                                                          :              ORDER
TOWN SPORTS INTERNATIONAL, LLC, :
et al.,                                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 4, 2019, Defendant Town Sports International, LLC, filed a motion to

dismiss the amended complaint pursuant to Federal Rules of Civil Procedure 12(b)(1), and

12(b)(6). (Doc. 17.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days

after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby:

        ORDERED that Plaintiffs shall file any amended complaint by June 1, 2020. It is

unlikely that Plaintiffs will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

any opposition to the motion to dismiss by June 10, 2020. Defendant Town Sports International,

LLC’s reply, if any, shall be served by June 24, 2020. At the time any reply is served, the

moving party shall supply Chambers with two courtesy copies of all motion papers pursuant to

my Individual Rules by mailing or delivering them to the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.
        Case 1:20-cv-02580-VSB Document 22 Filed 05/12/20 Page 2 of 2




SO ORDERED.

Dated: May 12, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
